Citation Nr: 9932620	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-06 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's application 
to reopen her claim for service connection for an acquired 
psychiatric disorder.  In her substantive appeal form, dated 
in March 1997, the veteran indicated that she wished to have 
a hearing at the RO.  Hearings were scheduled for her on 
several occasions, but she canceled them.  The final 
scheduled hearing was in May 1998, and the veteran again 
failed to report for that hearing.  

In October 1998, this appeal was remanded by the Board for 
further development, which has been completed.


FINDINGS OF FACT

1.  By an unappealed decision dated in September 1987, the RO 
denied the veteran's claim for service connection for a 
nervous condition.

2.  Subsequent to the RO's September 1987 decision, the 
veteran submitted evidence which bears directly but not 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, but is not so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's decision of September 1987 denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991) and §§ 7103, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1103 (1999).

2.  The evidence received since the September 1987 RO 
decision is new but not material; thus, the requirements to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a nervous 
condition was denied in a September 1987 decision.  The 
veteran did not appeal that decision.  She filed an 
application to reopen her claim in January 1996.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file a NOD 
with the RO's September 1987 determination, that 
determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203 
(1999).  On appellate review, the Board must consider all 
evidence submitted since the claim was finally disallowed.  
See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1999), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The relevant evidence of record at the time of the RO's 
September 1987 decision consisted solely of service medical 
records.  These showed that the veteran was sent for 
psychiatric evaluation in March 1980 at an Army hospital 
after two days with her company.  She had argued with a 
commanding officer, become upset and screamed and cried.  
During psychiatric evaluation, she reported a turbulent 
family and school life.  She stated that she had had auditory 
hallucinations for a number of years, and felt paranoid.  Her 
family believed she was crazy, and she felt that something 
was wrong with her mind.  After further evaluation, she was 
eventually diagnosed with adjustment reaction of adult life, 
acute, severe, resolved.  She was advised of the availability 
of mental health assistance.  She was discharged in May 1980.

Subsequent to the RO's September 1987 decision, the following 
relevant evidence has been associated with the claims file:  
reports of hospitalization at Dayton, Ohio VA Medical Center 
(VAMC), dated in May 1995, May 1996, July 1996, July to 
August 1996, and February 1997; reports of hospitalization at 
the Brecksville, Ohio VAMC, dated in April 1997, May 1997, 
June 1997, and July 1997; and report of hospitalization at 
the Chillicothe, Ohio VAMC, dated in February 1997; VA 
domiciliary screening and social work reports dated in April 
1997; and VA outpatient treatment records dated from November 
1997 to July 1998.

Cumulatively, the above evidence shows that the veteran has 
had multiple hospital admissions at VA facilities due to her 
cocaine and alcohol dependence and abuse.  At these 
admissions, she has also been diagnosed on various occasions 
as having depressive disorder, substance induced mood 
disorder, substance induced psychosis, dysthymia, psychotic 
disorder, schizophrenia, and borderline personality.  She has 
been evaluated by VA social workers and domiciliary placement 
coordinators for further ongoing treatment.

In order to be material, the new evidence would need to go 
toward establishing a well-grounded claim.  A well-grounded 
claim requires competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).   Thus, in order to be material, 
the new evidence would need to bear on the issue of whether 
the veteran's current psychiatric disorder is related to her 
period of active service.  Alternatively, the new evidence 
would be material if it showed the veteran developed a 
psychosis within one year of separation from service.  
38 C.F.R. § 3.309(a).

The newly submitted medical evidence of record fails to 
indicate that the veteran's psychiatric disorders are related 
to her period of active service.  The new evidence does not 
tend to show that the veteran was diagnosed with an acquired 
psychiatric disorder during service or a psychosis within one 
year of separation from service, nor does it suggest an 
etiological linkage between the veteran's current psychiatric 
condition and her period of active service.  As the newly 
submitted evidence does not bear on the issue of a nexus 
between the veteran's current psychiatric disorder and her 
period of active service, it is not material and not 
sufficient to reopen the claim.










ORDER

New and material evidence not having been submitted, the 
attempt to reopen the veteran's claim for service connection 
for an acquired psychiatric disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

